Citation Nr: 1454210	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right foot disability.
 
2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues on appeal were last before the Board in April 2014 when they were remanded to afford the Veteran a videoconference hearing before the Board.  The Veteran was afforded a videoconference hearing before the undersigned in August 2014.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Of record is a letter dated in February 2013 which indicates that the Veteran has been awarded Social Security disability benefits.  The record does not reflect that either the adjudicatory documents for the grant of the benefit or the records upon which the award was based have been requested.  Since records supportive of the Veteran's claims on appeal might be in the possession of the Social Security Administration, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).

On a VA Form 9 dated in October 2012, the Veteran reported that the symptomology associated with his service-connected right foot disability had increased since the time of his last VA examination for compensation purposes in August 2011.  At the August 2014 hearing, the Veteran again asserted that his right foot disability had increased in severity since the last VA examination.  Based on these allegations, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the right foot disability.

The Board further notes that pursuant to the Board's remand directive, the Veteran was afforded a VA examination in August 2011 to determine the etiology of his back disability.  The examiner essentially opined that the Veteran's back disability was not caused or worsened by his service-connected right foot disability.  The rationale provided was that medical literature does not support the development or worsening of degenerative osteoarthritis of the back due to a foot injury.  The Board has not found this rationale to be sufficient, particularly in light of evidence indicating that the Veteran walks with an antalgic gait.  Therefore, the Board has determined that the Veteran should be provided another VA examination to determine whether his back disability was caused or aggravated by his service-connected right foot disability.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.  

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

3.  Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residuals of a right foot injury.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO should ensure that all information required for rating purposes is provided by the examiner.  

4.  Also, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his back disability.  The examination should be performed by a physician other than the one who performed the VA examination of the Veteran's back in August 2011.

All pertinent evidence of record should be made available to and reviewed by the physician.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected right foot disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

6.  Undertake any other indicated development.  

7.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



